Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3 TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 3 TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of
April 18, 2018 (this “Amendment”), among PARLEX 4 UK FINCO, LLC and PARLEX 4
FINANCE, LLC (the “Sellers”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a
national banking association (“Buyer”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Repurchase Agreement
(as defined below).

RECITALS

WHEREAS, Sellers and Buyer are parties to that certain Amended and Restated
Master Repurchase Agreement, dated as of January 29, 2016 (as amended by that
certain Amendment No. 1 to Amended and Restated Master Repurchase Agreement and
Guarantee Agreement, dated as of July 25, 2016, as further amended by that
certain Amendment No. 2 to Amended and Restated Master Repurchase Agreement,
dated as of May 17, 2017, as amended hereby, and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Repurchase Agreement”);

WHEREAS, Sellers and Buyer have agreed, subject to the terms and conditions
hereof, that the Repurchase Agreement shall be amended as set forth in this
Amendment.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sellers and Buyer each agree as follows, and Blackstone Mortgage Trust, Inc.
(“Guarantor”) agrees to make the acknowledgments set forth herein:

SECTION 1. Amendments to Repurchase Agreement.

(a) The definition of “Maturity Date”, as set forth in Article 2 of the
Repurchase Agreement, is hereby amended by deleting the date “January 7, 2020”
and inserting the date “January 7, 2021” in lieu thereof.    

SECTION 2. Conditions Precedent. This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which this Amendment is executed and
delivered by a duly authorized officer of each of Guarantor, Sellers and Buyer,
along with delivery to Buyer of customary opinions as to enforceability and
corporate matters with respect to Sellers and a bring down letter affirming the
legal opinion with respect to the applicability of the Bankruptcy Code safe
harbors that was provided to Buyer on the Amendment and Restatement Date.

SECTION 3. Sellers’ Representations and Warranties. On and as of the date first
above written, each Seller hereby represents and warrants to Buyer that (a) it
is in compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of



--------------------------------------------------------------------------------

Default under the Repurchase Agreement has occurred and is continuing, and
(c) after giving effect to this Amendment, the representations and warranties
contained in Article 9 of the Repurchase Agreement are true and correct in all
material respects as though made on such date (except for any such
representation or warranty that by its terms refers to a specific date other
than the date first above written, in which case it shall be true and correct in
all material respects as of such other date), (d) such Seller has taken all
necessary action to authorize the execution, delivery and performance of this
Amendment and (e) this Amendment has been duly executed and delivered by or on
behalf of such Seller and constitutes the legal, valid and binding obligation of
such Seller enforceable against such Seller in accordance with its terms subject
to bankruptcy, insolvency, and other limitations on creditors’ rights generally
and to equitable principles.

SECTION 4. Acknowledgments of Guarantor. In connection with the amendments to
the Repurchase Agreement set forth herein, Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment by Sellers and agrees that it continues
to be bound by that certain Guarantee Agreement made by Guarantor in favor of
Buyer, dated as of December 20, 2013 (as amended by that certain Amendment No. 1
to Guarantee Agreement, dated as of March 3, 2014, and as further amended by
that certain Amendment No. 1 to Amended and Restated Master Repurchase Agreement
and Guarantee Agreement, dated as of July 25, 2016, the “Guarantee Agreement”),
notwithstanding the execution and delivery of this Amendment and the impact of
the changes set forth herein, and (b) that, as of the date hereof, Buyer is in
compliance with its undertakings and obligations under the Repurchase Agreement,
the Guarantee Agreement and each of the other Transaction Documents.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms; provided, however, that upon
the Amendment Effective Date, all references in the Repurchase Agreement to the
“Transaction Documents” shall be deemed to include, in any event, this
Amendment. Each reference to Repurchase Agreement in any of the Transaction
Documents shall be deemed to be a reference to the Repurchase Agreement, as
amended hereby.

SECTION 6. Counterparts. This Amendment may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page to this Amendment in Portable
Document Format (.PDF) or by facsimile transmission shall be effective as
delivery of a manually executed original counterpart thereof.

SECTION 7. Costs and Expenses. Sellers and Guarantor shall pay Buyer’s
reasonable actual out of pocket costs and expenses, including reasonable fees
and expenses of accountants, attorneys and advisors, incurred in connection with
the preparation, negotiation, execution and consummation of this Amendment.

SECTION 8. Submission to Jurisdiction. Each party irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any United
States Federal or New York State court sitting in Manhattan, and any appellate
court from any such court, solely for the purpose of any suit, action or
proceeding brought to enforce its obligations under this Amendment or relating
in any way to this Amendment and (ii) waives, to the fullest extent it may
effectively do so, any defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.

 

-2-



--------------------------------------------------------------------------------

To the extent that any party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Amendment or relating in any way to this Amendment.

The parties hereby irrevocably waive, to the fullest extent each may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and irrevocably consent to the service of any summons and complaint
and any other process by the mailing of copies of such process to them at their
respective address specified in the Repurchase Agreement. The parties hereby
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Section 8 shall affect the right
of Buyer to serve legal process in any other manner permitted by law or affect
the right of Buyer to bring any action or proceeding against any Seller or their
property in the courts of other jurisdictions.

SECTION 9. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT.

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5 1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF.

[SIGNATURES FOLLOW]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER:

JPMORGAN CHASE BANK, NATIONAL

 

ASSOCIATION,

 

a national banking association organized under the laws of the United States

By:

 

/s/ Thomas N. Cassino

 

Name: Thomas N. Cassino

 

Title: Executive Director

Signature Page to Amendment No. 3 to Amended and Restated Master Repurchase
Agreement



--------------------------------------------------------------------------------

SELLERS:

PARLEX 4 FINANCE, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:   Douglas N. Armer Title:   Managing Director, Head of Capital   Markets
and Treasurer PARLEX 4 UK FINCO, LLC, a Delaware limited liability company

By:  

/s/ Douglas N. Armer

Name:   Douglas N. Armer Title:   Managing Director, Head of Capital   Markets
and Treasurer With respect to the acknowledgments set forth in Section 4:
GUARANTOR:

BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation

By:  

/s/ Douglas N. Armer

Name:   Douglas N. Armer Title:  

Managing Director, Head of Capital

Markets and Treasurer

Signature Page to Amendment No. 3 to Amended and Restated Master Repurchase
Agreement